Name: Commission Regulation (EEC) No 429/80 of 21 February 1980 on arrangements governing imports into the Benelux countries of certain textile products originating in the Philippines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 2 . 80 Official Journal of the European Communities No L 49/9 COMMISSION REGULATION (EEC) No 429/80 of 21 February 1980 on arrangements governing imports into the Benelux countries of certain textile products originating in the Philippines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 2143/79 (2 ), and in particular Articles 11 and 15 thereof, Whereas Article 1 1 of Regulation (EEC) No 3059/78 lays down the conditions under which quantitative limitations may be established ; whereas imports into the Benelux countries of men's and boys' underpants and briefs , women's , girls ' and infants' (other than babies') knickers and briefs, knitted or crocheted , not elastic or rubberized , of cotton or synthetic textile fibres (category 13), originating in the Philippines, have exceeded the levels referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 , the Philippines were notified on 22 November 1979 of a request for consultations ; whereas, following these consultations, the products in question should be subjected to quantitative limits in respect of the Benelux countries for 1980 ; Whereas paragraph 13 of the Article in question provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex V to the Regulation concerned ; Whereas the products in question exported from the Philippines to the Benelux countries between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limits for 1980 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee , HAS ADOPTED THIS REGULATION : Article 1 Importation into the Benelux countries of the cate ­ gory of products originating in the Philippines speci ­ fied in the Annex hereto shall be subject to the quantitative limits given in that Annex, subject to the provisions of Article 2 ( 1 ). Article 2 1 . Products as referred to in Article 1 shipped from the Philippines to the Benelux countries before the date of entry into force of this Regulation which have not yet been released for free circulation shall be so released on production of a bill of lading or other transport document proving that shipment actually took place before that date . 2 . Imports of products shipped from the Philip ­ pines to the Benelux countries after the entry into force of this Regulation shall be subject to the double ­ checking system laid down in Annex V to Regulation (EEC) No 3059/78 . 3 . For purposes of paragraph 2, all quantities of products shipped from the Philippines to the Benelux countries between 1 January 1980 and the date of entry into force of this Regulation and released for free circulation shall be set off against the quantitative limits established for 1980 . Article 3 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 February 1980 . For the Commission Wilhelm HAFERKAMP Vice-President (') OJ No L 365 , 27 . 12. 1978 , p. 1 . ( 2 ) OJ No L 248 , 2 . 10 . 1979 , p. 1 . No L 49/ 10 Official Journal of the European Communities 23 . 2. 80 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Member States Units Quantitative limit from 1 January to 31 December 1980 13 60.04 B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 ; 56 ; 75 ; 85 Under garments, knitted or crocheted, not elastic or rubberized : Men's and boys' underpants and briefs, women's, girls' and infants' (other than babies') knickers and briefs, knitted or crocheted, not elastic or rubberized, of cotton or synthetic textile fibres BNL 1 000 pieces 650